In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00294-CV


                IN RE ANTHONY GEORGE HEREFORD, JR., RELATOR


                ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                       August 5, 2014

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Pending before the court is a petition for writ of mandamus filed by Anthony

George Hereford, Jr. He requests that we direct the Honorable Jim Bob Darnell, Judge

of the 140th Judicial District, to rule upon a motion for speedy trial, a motion for the

appointment of counsel, and a motion requesting a ruling, which motions allegedly pend

in that court. We deny the petition.

      Per Texas Rule of Appellate Procedure 52.3(k), the petition must be

accompanied by an appendix containing, among other things, any “document showing

the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A). A document showing the

matter complained of here would be the three motions at issue. Yet, none accompanied

the petition. Thus, Hereford failed to comply with the aforementioned rule and provide
us with a record sufficient to address his request. See In re Craig, 426 S.W.3d 106

(Tex. App.—Houston [1st Dist.] 2012, orig. proceeding) (denying mandamus because

the relator failed to accompany his petition with copies of the documents upon which he

sought action).

       We further note that nothing within the body of the petition for mandamus

indicates that Hereford brought the motions to the attention of the trial court or otherwise

notified the trial court of the need to rule upon them. It is not enough to simply file them

with the district clerk, for the knowledge of the latter is not imputed to the trial judge. In

re Chavez, 725, 728 (Tex. App.—Amarillo 2001, orig. proceeding). And, unless it is

shown that the trial court was made aware of the need to act, we cannot say it failed to

act, and the latter is a condition to obtaining relief via mandamus. In re Smith, 279
S.W.3d 714, 715-16 (Tex. App.—Amarillo 2007, orig. proceeding).

       Accordingly, the petition for a writ of mandamus is denied.




                                                         Brian Quinn
                                                         Chief Justice